              Case 3:16-cv-05371-RAJ Document 35 Filed 12/01/20 Page 1 of 2




1                                             U.S. DISTRICT JUDGE RICHARD A. JONES

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
9
                                     AT SEATTLE
10
     LAURA L. ALEXANDER,              )
11                                    ) CIVIL NO. 3:16-cv-05371-RAJ
                   Plaintiff,         )
12                                    ) PROPOSED ORDER FOR EAJA FEES
     vs.                              ) AND EXPENSES
13                                    )
     COMMISSIONER OF SOCIAL SECURITY, )
14
                                      )
15                 Defendant.         )
                                      )
16
           THIS MATTER having come on regularly before the undersigned upon Plaintiff’s
17
     Motion to Award EAJA Fees and Expenses, and the Court agreeing that EAJA fees and
18
     expenses should be awarded, good cause having been shown, now, therefore, it is hereby
19
           ORDERED that Plaintiff is hereby awarded EAJA fees of $17,043.26 and
20
     expenses in the sum of $118.55. Subject to any offset allowed under the Treasury Offset
21
     Program, as discussed in Astrue v. Ratliff, 130 S. Ct. 2521, 560 U.S. 586 (2010), payment
22
     of this award shall be sent to Plaintiff’s attorney Eitan Kassel Yanich at his address:
23

                                                           Law Office of Eitan Kassel Yanich, PLLC
                                                           203 Fourth Avenue E., Suite 321
     ORDER FOR EAJA FEES, COSTS AND                        Olympia, WA. 98501
     EXPENSES [«F494»] - 1                                 (360) 705-1226
              Case 3:16-cv-05371-RAJ Document 35 Filed 12/01/20 Page 2 of 2




1    Eitan Kassel Yanich, PLLC, 203 Fourth Avenue E., Suite 321, Olympia, WA. 98501, or

2    by direct deposit.

3           After the Court issues the order for EAJA fees and expenses, the Commissioner

4    will consider the matter of Plaintiff’s assignment of EAJA fees and expenses to Plaintiff's

5    attorney. Pursuant to Astrue v. Ratliff, the ability to honor the assignment will depend on

6    whether the EAJA fees and expenses are subject to any offset allowed under the Treasury

7    Offset Program. The Commissioner agrees to contact the Department of Treasury after

8    the order for EAJA fees and expenses is entered to determine whether the EAJA fees and

9    expenses are subject to any offset. If the EAJA fees and expenses are not subject to any

10   offset, the EAJA attorney’s fees and expenses will be paid directly to plaintiff’s attorney

11   Eitan Kassel Yanich, either by direct deposit or by check payable to him and mailed to

12   his address.

13          DATED this 1st day of December, 2020.

14                                                    ___________________________

15

16
                                                      A
                                                      The Honorable Richard A. Jones
17                                                    United States District Judge

18

19

20

21

22

23

                                                             Law Office of Eitan Kassel Yanich, PLLC
                                                             203 Fourth Avenue E., Suite 321
     ORDER FOR EAJA FEES, COSTS AND                          Olympia, WA. 98501
     EXPENSES [«F494»] - 2                                   (360) 705-1226
